EXHIBIT 1




            Case 2:18-cv-01765-LA Filed 11/08/18 Page 1 of 14 Document 1-2
EXHIBIT 1




            Case 2:18-cv-01765-LA Filed 11/08/18 Page 2 of 14 Document 1-2
EXHIBIT 1




            Case 2:18-cv-01765-LA Filed 11/08/18 Page 3 of 14 Document 1-2
EXHIBIT 1




            Case 2:18-cv-01765-LA Filed 11/08/18 Page 4 of 14 Document 1-2
EXHIBIT 1




            Case 2:18-cv-01765-LA Filed 11/08/18 Page 5 of 14 Document 1-2
EXHIBIT 1




            Case 2:18-cv-01765-LA Filed 11/08/18 Page 6 of 14 Document 1-2
EXHIBIT 1




            Case 2:18-cv-01765-LA Filed 11/08/18 Page 7 of 14 Document 1-2
EXHIBIT 1




            Case 2:18-cv-01765-LA Filed 11/08/18 Page 8 of 14 Document 1-2
EXHIBIT 1




            Case 2:18-cv-01765-LA Filed 11/08/18 Page 9 of 14 Document 1-2
EXHIBIT 1




            Case 2:18-cv-01765-LA Filed 11/08/18 Page 10 of 14 Document 1-2
EXHIBIT 1




            Case 2:18-cv-01765-LA Filed 11/08/18 Page 11 of 14 Document 1-2
EXHIBIT 1




            Case 2:18-cv-01765-LA Filed 11/08/18 Page 12 of 14 Document 1-2
EXHIBIT 1




            Case 2:18-cv-01765-LA Filed 11/08/18 Page 13 of 14 Document 1-2
EXHIBIT 1




            Case 2:18-cv-01765-LA Filed 11/08/18 Page 14 of 14 Document 1-2
